DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	The drawings are objected to because of the following informalities:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: W1 and W2.  
The lead line for reference character 123 is not directed to the outer surface of the rim as described in the drawings.  Instead, it is either directed to the rim 122 in Fig. 1 or to the inner surface of inner liner 110 in Figs. 2-6.
Each distinct part, including modified parts, should be labeled with a distinct reference character to be in compliance with 37 CFR 1.84(p)(4).  Note the following informalities:
The part represented by reference character 10 in the embodiment shown in the embodiment of Fig. 3 is distinct from the part represented by this same reference character in the embodiment shown in Figs. 1 and 2.
The parts represented by reference characters 110, 112, 114, 117, 119, 120, 121 and 122 in the embodiment shown in Fig. 4 are distinct from the parts represented by these same reference characters in at least the embodiment shown in Figs. 1 and 2.
The parts represented by reference characters 110, 112, 114, 117, 119, 120, 121, 126, 127, 128, 132 and 134 in the embodiment shown in Fig. 5 are distinct from the parts represented by these same reference characters in at least the embodiment shown in Fig. 3.
The parts represented by reference characters 100, 102, 103, 104, 105, 110, 112, 114, 117, 119, 120, 121, 123, 126 and 128 in the embodiment shown in Fig. 6 are distinct from the parts represented by these same reference characters in at least the embodiment shown in Fig. 5.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-4, 6, 8 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Costlow (US 2017/0349005 A1).
	Costlow discloses a tire and wheel assembly 100 comprising: a non-pneumatic tire 105 with a tread 155, an inner liner 165, and a plurality of spokes 115 extending between the tread and the inner liner, wherein the plurality of spokes have a first width and the inner liner has a second width greater than the first width such that a pair of inner liner flanges (unlabeled, but shown in Fig. 4) extend beyond the plurality of spokes in an axial direction (Fig. 4); and a wheel 120 with a rim (unlabeled radially outer portion of wheel that includes surface 145 and flanges 130a, 130b) comprising an outer surface 145, wherein the inner liner is configured to be mounted and attached on the rim of the wheel such that the non-pneumatic tire is serviceably mounted on the wheel (Fig. 4), wherein the rim of the wheel comprises a retention flange 130a extending outwardly from the outer surface, wherein at least one of the pair of inner liner flanges is fastened to the rim with a fastening mechanism selected from at least one of at least one fastening band 135a, 135b and at least one threaded fastener 140a, 140b, wherein the fastening mechanism is a pair of fastening bands 135a, 135b and the pair of inner liner flanges are fastened to the rim with the pair of fastening bands (evident from Fig. 4), wherein the rim comprises at least one circumferential groove (groove defined radially between flange lip 135a and surface 145) and at least one of the pair of inner liner flanges is disposed at least partially within the at least one circumferential groove (Fig. 4), wherein the rim comprises a pair of circumferential grooves (grooves defined radially between flange lips 135a, 135b and surface 145) and the pair of inner liner flanges are disposed at least partially within the pair of circumferential grooves (Fig. 4), wherein the rim comprises a retention flange 130a that extends across at least a portion of one inner liner flange from the pair of inner liner flanges (Fig. 4), and a locking ring 135b, wherein the locking ring fastens the other inner liner flange from the pair of inner liner flanges to the rim (Fig. 4).

5.	Claims 1-3, 15, 16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe (US 2016/0297244 A1).
	Regarding claims 1-3 and 15, Abe, in the embodiment shown in Figs. 1-6, discloses a tire and wheel assembly (comprised of 1, 11, 16) comprising: a non-pneumatic tire 1 with a tread 16, an inner liner 12, and a plurality of spokes 21, 22 extending between the tread and the inner liner (Figs. 2 and 5), wherein the plurality of spokes have a first width and the inner liner has a second width greater than the first width such that a pair of inner liner flanges (unlabeled, but shown in Fig. 5) extend beyond the plurality of spokes in an axial direction (Fig. 5); and a wheel 11 with a rim 18 comprising an outer surface (unlabeled radially outer surface of 18), wherein the inner liner is configured to be mounted and attached on the rim of the wheel such that the non-pneumatic tire is serviceably mounted on the wheel (Fig. 2; paragraphs [0051-0054]), wherein the rim of the wheel comprises a retention flange (flange portion of 18 at the closed side of each groove 18a) extending outwardly from the outer surface (Fig. 1), wherein at least one of the pair of inner liner flanges is fastened to the rim with a fastening mechanism selected from at least one threaded fastener (“bolts” described in paragraph [0054] that are used to fix plate members 28), and wherein the rim of the wheel comprises a first side, a second side, and a retention flange (flange portion of 18 at the closed side of each groove 18a) extending outwardly from the outer surface at the first side such that the inner liner of the non-pneumatic tire slides onto and across the outer surface of the rim until the inner liner abuts against the retention flange (Fig. 1; paragraph [0052]).  
	Regarding claims 16 and 18, Abe, in the embodiment shown in Figs. 1-6, discloses a wheel 11 for a non-pneumatic tire 1 comprising: a rim 18 comprising a first side, a second side, an outer surface (unlabeled radially outer surface of 18) extending from the first side to the second side, and a retention flange (flange portion of 18 at the closed side of each groove 18a) positioned at the first side and extending outwardly from the outer surface (Fig. 1), wherein the rim is configured for an inner liner 12 of a non-pneumatic tire to slide onto and across the outer surface of the rim until the inner liner abuts against the retention flange (evident from Fig. 1 and paragraph [0052]), and wherein at least one of the first side and the second side of the rim comprises at least one aperture (“female screw sections” described in paragraph [0053] and shown in Fig. 1 that receive the “bolts” that are used to fix plate members 28 as described in paragraph [0054]) configured to receive a threaded fastener (“bolts” described in paragraph [0054] that are used to fix plate members 28).
	Regarding claims 19 and 20, Abe, in the embodiment shown in Figs. 1-6, discloses a method of serviceably mounting a non-pneumatic tire 1 to a wheel 11, the method comprising: mounting the non-pneumatic tire onto a rim 18 of the wheel, the non-pneumatic tire comprising: a tread, 16 an inner liner 12, and a plurality of spokes 21, 22 extending between the tread and the inner liner (Figs. 2 and 5), wherein the plurality of spokes have a first width and the inner liner has a second width greater than the first width such that a pair of inner liner flanges (unlabeled, but shown in Fig. 5) extend beyond the plurality of spokes in an axial direction (Fig. 5); and the rim of the wheel comprising: a first side, a second side, an outer surface (unlabeled radially outer surface of 18) extending from the first side to the second side (Fig. 1), and a retention flange (flange portion of 18 at the closed side of each groove 18a) positioned at the first side and extending outwardly from the outer surface (Fig. 1), wherein mounting the non-pneumatic tire onto the rim of the wheel comprises sliding the inner liner of the non-pneumatic onto and across the outer surface of the rim until the inner liner abuts against the retention flange (Fig. 2; paragraphs [0051-0054]), and further comprising fastening at least one of the pair of inner liner flanges to the rim with a fastening mechanism selected from the group consisting of at least one threaded fastener (“bolts” described in paragraph [0054] that are used to fix plate members 28).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 4-9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Sutter (US 2,701,601).
	Although Abe, as noted above, teaches the use of a fastening mechanism to fasten at least one of the pair of inner flanges to the rim, Abe fails to disclose the fastening mechanism being a pair of fastening bands that radially compress the pair of inner liner flanges into a pair of circumferential grooves at the respective sides of the rim.  
	Sutter, however, teaches a tire and wheel assembly in which a fastening mechanism in the form of a pair of bands 35 that radially compress a pair of inner liner flanges 32 into a pair of circumferential grooves 22 at the respective sides of the rim 20 (Fig. 1; lines 72-76 of col. 1 on page 1; lines 16-44 of col. 2 on page 1).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tire and wheel assembly of Abe by substituting its fastening mechanism for fastening the pair of inner liner flanges to the rim for a fastening mechanism in the form of a pair of fastening bands that radially compress the pair of inner liner flanges into a pair of circumferential grooves at respective sides of the rim, such as taught by Sutter, as a well-known alternative fastening arrangement that would provide predictable results for removably securing the tire upon the rim in a desired position.

9.	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Costlow in view of Braibant (FR 419880 A).
	Costlow fails to disclose a plurality of threaded fasteners extending through apertures in the pair of inner liner flanges and the rim.  Instead, Costlow teaches the use of a plurality of threaded fasteners 140a, 140b extending through apertures in a pair of removable flanges 130a, 130b and the rim to secure the tire to the rim (Fig. 4).
	Braibant, however, in the embodiment shown in Figs. 5 and 6, teaches a tire and wheel assembly in which the tire 1 is secured to the rim 4 by utilizing a plurality of threaded fasteners 17 extending through apertures in the removable flanges 16, the pair of inner liner flanges 3 and the rim 4.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tire and wheel assembly of Costlow by substituting its fastening arrangement for an arrangement in which a plurality of threaded fasteners extend through apertures in the pair of inner liner flanges and the rim, such as taught by Braibant, as a well-known alternative fastening arrangement that would provide predictable results for removably securing the tire to the rim in a desired position.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example, Palinkas et al. (EP 159888 A; hereinafter “Palinkas”), in the embodiment shown in Figs. 15 and 16, teaches a wheel for a non-pneumatic tire in a which a retention flange 36 is positioned at a first side of the rim 12 and extending radially outwardly from the outer surface, wherein the rim is configured for an inner liner of the tire to slide onto and across the outer surface of the rim until the inner liner abuts against the retention flange (Figs. 15 and 16; line 15 of page 15 through line 8 of page 16).

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617